DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Brillhart on 12 Nov. 2021.

The application has been amended as follows: 

a frequency generator and configured to apply a modulation to [[the]]a frequency.

Claims 19-20 (Cancelled)


Allowable Subject Matter
Claims 1-2 and 4-18 allowed.
Regarding claim 1, the closest prior art is Eckert US 2012/0156309 and Bauer US 2016/0236158. Eckert teaches a nanobubble system comprising a transducer. Bauer teaches a nanobubble generator comprising plates, however does not teach the first vortex mixing plate, shear mixing plate, second vortex mixing plate, third vortex mixing plate, and inlet plate as claimed. The modification to the prior art would not have been obvious because the claimed invention would non-obviously change the flow characteristics. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2 and 4-18 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 6 Oct. 2021:


Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the 102 rejection of claim 1 is overcome by amendment and that claim 1 is now in allowable form.
Examiner agrees and the rejection is withdrawn. Claims 1-2 and 4-18 are allowed herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776